Our opinion is, that the complainant corporation in its capacity of administrator de bonis non on the estate of Marcy Pitcher, with the will annexed, did not succeed to the powers given to the executor of her will by the clause thereof which is recited in the bill. The powers are out of the ordinary scope of an executor's functions and purely discretionary, and the rule is, that an administrator appointed in the place of an executor does not succeed to such powers unless it is apparent from the will that it is intended that he shall do so. Ingle v. Jones, 9 Wall. 486. It is only by statute that a power to sell real estate given to an executor for the purposes of the will devolves upon an administrator appointed in his place. Perry on Trusts, § 500. Even in trusts special discretionary powers conferred on the original trustee do not go to his successor unless an intention to have them go is manifested by the instrument creating the trust, but are deemed to be committed to the original trustee as a matter of personal confidence. Bailey v. Burges, 10 R.I. 422.